Citation Nr: 0014244	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use in service.

2.  Entitlement to service connection for nicotine dependence 
that began during service.

3.  Entitlement to service connection for COPD due to 
nicotine dependence that began during service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal. 


FINDINGS OF FACT

1.  The record contains no medical evidence of a nexus 
between the veteran's COPD and any incident of active 
service, to include tobacco use. 

2.  The record contains no medical evidence showing that the 
veteran's nicotine dependence began in service.  

3.  The record contains no medical evidence linking the 
veteran's COPD to nicotine dependence acquired in service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for COPD due to tobacco 
use in service is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Entitlement to service connection for nicotine dependence 
that began during military service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Entitlement to service connection for COPD due to 
nicotine dependence that began during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for COPD as a result of in-service tobacco use or by nicotine 
dependence incurred in service.  The law provides that a 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, the initial question before the 
Board is whether the veteran has satisfied his burden of 
submitting evidence of a well-grounded claim for service 
connection under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must be denied.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
August 1994, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued a 
precedent opinion addressing when benefits may be awarded 
based upon in-service tobacco use.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756(1993).  In June 1993, VAGC clarified its February 
1993 opinion.  VAGC explained, among other things, that the 
claimant must demonstrate that the disability resulted from 
the use of tobacco during service, and the adjudicator must 
take into consideration the possible effect of smoking before 
and after service.   In May 1997, VAGC issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in service 
as opposed to his smoking before service or after service was 
the proximate cause of the smoking related illness, service 
connection may be granted for the disease or disability.

In summary, in order for the veteran to have a well-grounded 
claim of entitlement to service connection COPD as a result 
of smoking in service or nicotine dependence acquired in 
service, there must be: medical evidence that the veteran 
acquired nicotine dependence during service; or medical 
evidence that his currently diagnosed smoking related 
diseases were the result of in-service smoking rather than 
post-service smoking.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (holding that, with respect to questions involving 
medical causation, medical evidence is required).

In his variously dated written statements, the veteran 
contends that he began smoking and acquired nicotine 
dependence in service, and that his currently diagnosed COPD 
is due to his in-service smoking and the resulting nicotine 
dependence he acquired during service.  The veteran maintains 
that he began smoking in late 1943, smoking up to 2 or 3 pack 
per day, and ceased smoking in September 1984.  The veteran 
has also submitted the lay statements of acquaintances 
substantiating the veteran's claim that he began smoking in 
service.

The veteran's service personnel records show that the veteran 
served as a gunner on a B-24 during World War II and 
participated in combat.  He was awarded the Air Crew Member 
Badge, an Air Medal with 1 Bronze Cluster, 1 Overseas Bar, 
and the European-Africa-Middle East Theater Ribbon with 5 
Bronze Stars.  It was also noted that the veteran 
participated in the following campaigns or battles: Rome-
Arno; Po Valley; Apennines; Ardennes; and Air Combat in the 
Balkans.   

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  However, the application of 
38 U.S.C.A. § 1154(b) does not obviate the need for the 
veteran to fulfill the remaining two prongs of the well-
grounded test (e.g., that there is a medical diagnosis of a 
current disability and medical evidence of a nexus or link 
between the diagnosed disability and the injuries sustained 
in service).  See Kessel v. West, 12 Vet. App. 477 (1999).  

The veteran's service medical records (SMRs) includes a 
hospital admission record, dated in June 1945, which states 
that the veteran smoked one pack of cigarettes per day. 

Post-service medical records begin with the notes of a 
private psychologist, dated in September 1984, which reveal 
that the veteran was receiving treatment to help him stop 
smoking.  

The file also contains various VA medical records for the 
period August 1992 to September 1997, including treatment 
records, consultation reports, pulmonary function tests 
reports, and radiology reports.  These records reveal that 
the veteran has been diagnosed with, and treated for, COPD 
throughout this period.  None of this medical evidence 
suggests, however, that the veteran's COPD was caused by the 
smoking, either in service or after service, or that the 
veteran was ever nicotine dependent in service, or as a 
result of service.  

In addition to his own written statements, the veteran has 
submitted an excerpt from The Merck Manual that indicated 
smoking is a cause of COPD.

With regard to the issue of service connection for COPD due 
to tobacco use, the Board finds that although there is 
sufficient medical evidence of record to demonstrate that the 
veteran is diagnosed with COPD, and has been since the early 
1990s, there is no medical evidence showing that his COPD is 
caused by smoking.  The Board acknowledges that the veteran 
began smoking during service and that he continued to smoke 
until September 1984.  This fact, however, in and of itself, 
does not show that the veteran incurred COPD due to smoking.  
Moreover, the veteran's statements that his COPD is due to 
smoking are insufficient to satisfy the nexus requirement.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In addition, although the Board does not dispute 
The Merck Manual's observations that smoking is a cause of 
COPD, it simply fails to show that the veteran's COPD is 
related to smoking.  The Court has held that medical evidence 
which establishes a nexus must demonstrate a casual 
relationship between the appellant's condition and the 
disability written about in the medical treatise or paper.  
See Sacks v. West, 11 Vet. App. 314 (1998).  That is, the 
veteran's statements, taken together with published medical 
authorities, do not provide the requisite medical evidence to 
demonstrate a causal relationship between the veteran's lung 
disease and smoking or claimed nicotine dependence during 
service.  A medical article containing a generic statement 
regarding a possible link between a condition suffered from 
while in service and the veteran's present condition does not 
satisfy the medical nexus element of a well-grounded claim.  
See Sacks v. West, 11 Vet. App. 314 (1998). 

At this point, the Board pauses to inform the veteran that 
regardless of the fact that there is no medical evidence 
linking the veteran's COPD to smoking, assuming arguendo that 
his COPD is related to smoking, the Board observes that there 
must still be medical evidence that the veteran's smoking in 
service as opposed to his smoking over the many years after 
service was the proximate cause of his COPD.  The Board notes 
that there is no such medical evidence of record. 

Nevertheless, the veteran's claim may still be considered if 
he has a well-grounded claim that he became nicotine 
dependent in service.  The governing criteria hold that if 
the veteran became nicotine dependent in service and he 
continued to smoke after service resulting in a smoking 
related illness, then service connection may be awarded.  
However, there must be competent medical evidence indicating 
that he actually became nicotine dependent in service.  Being 
laymen, the veteran's statements, and the statements of his 
acquaintances, alone, are not competent to give an opinion 
regarding medical causation or diagnosis, and lay statements 
on such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although 
there is medical evidence to show that the veteran was 
nicotine dependent, as the veteran required the assistance of 
a psychologist to break his smoking habit in September 1984, 
there is no medical evidence indicating that the veteran 
became nicotine dependent in service, some 40 years earlier.  
What is lacking in the veteran's case and is medical evidence 
showing that the veteran's disabilities are due to in-service 
tobacco use or nicotine dependence that he acquired in 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claims well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Inasmuch as the record contains no competent medical evidence 
linking the veteran's current COPD to any incident of active 
duty, to include in-service tobacco use or to nicotine 
dependence allegedly acquired in service, the veteran's 
claims for service connection must be denied as not well 
grounded.  


ORDER

Evidence of well-grounded claim not having been submitted, 
entitlement to service connection for COPD due to tobacco use 
in service is denied.

Evidence of well-grounded claim not having been submitted, 
entitlement to service connection for nicotine dependence is 
denied.

Evidence of well-grounded claim not having been submitted, 
entitlement to service connection for COPD due to nicotine 
dependence that began during service is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

